

EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”) is entered into on the 12th day of
July, 2011 (the “Effective Date”), between Lone Star Gold, Inc., a Nevada
corporation (the “Company”), and Dan M. Ferris (“Ferris”).


WHEREAS, the Company desires to employ Ferris, and Ferris desires to be employed
by the Company, upon the terms and conditions set forth in this Agreement.


           NOW, THEREFORE, in consideration of the mutual agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are acknowledged, the parties agree as follows:


1.           Employment/Duties.  Ferris shall serve the Company as President,
with the authority, duties and responsibilities customarily incident to the
office of President, as governed and limited by the Company’s Articles of
Incorporation and Bylaws.  Ferris shall perform such other executive services
commensurate with his position, as may from time to time be assigned to Ferris
by the Company’s Board of Directors. Ferris may also serve as Secretary,
Treasurer or as any other officer as appointed by the Board of Directors.


2.           Term of Agreement.  This Agreement shall be in effect for three
years from the Effective Date and shall automatically renew for consecutive
one-year periods until it is terminated under the terms of paragraph 6 of this
Agreement. The initial three-year period and any renewal periods shall be
referred to herein as the “Term”.


3.            Ferris’s Responsibilities.  Ferris agrees that during the Term he
will devote his full business time and best efforts and abilities to the
performance of his duties for the Company.  It is anticipated that Ferris may,
during the Term, be involved in other business activities. However, Ferris shall
perform executive services for the Company as is consistent with his title and
shall devote such time, attention and energies to the business of the Company as
may be mutually agreed by Ferris and the Board.


4.           No Limitations.  Ferris warrants and represents that he is under no
contractual, judicial or other restraint that impairs his right or legal ability
to enter into this Agreement and to carry out his duties and responsibilities
for the Company.


5.           Compensation and Benefits.


 
(a)
Base Salary.  During the Term, the Company will pay Ferris a base salary of
US$120,000 per year.  The base salary will be paid on regularly scheduled
paydays determined by the Company.

 
 
 
Employment Agreement
1

 
 

--------------------------------------------------------------------------------

 

 

 
(b)
Vacation. Ferris shall be entitled to four weeks of paid vacation per each
12-month period during the Term.




 
(c)
Award of Restricted Stock. Ferris shall be entitled to receive three million
(3,000,000) shares of the Common Stock, $0.001 par value, of the Company (the
“Common Stock”) during the Term. One Million (1,000,000) shares of Common Stock
shall vest on each one-year anniversary of the Effective Date, commencing in
2012 and shall be fully vested on the third anniversary of the Effective Date in
2014. Ferris acknowledges and agrees that the Common Stock will not be
registered under the Securities Act of 1933, as amended, and will carry a
restrictive legend to the effect that the shares of Common Stock may not be
transferred absent such registration or pursuant to an exemption from
registration. On each one-year anniversary of the Effective Date for three
years, the Company will deliver to Ferris a stock certificate representing
1,000,000 shares of Common Stock that have vested as of such date. Ferris agrees
to execute and deliver such other documentation requested by the Company,
including but not limited to a Subscription Agreement, necessary or desirable in
connection with the issuance of the Common Stock.



 
(d)
Reimbursement of Expenses. During the Term, the Company will pay or reimburse
Ferris for all reasonable travel, cellular telephone and other expenses incurred
by Ferris in performing his obligations under this Agreement in accordance with
the policies and procedures of the Company, provided that Ferris properly
accounts for such expenses in accordance with the regular policies of the
Company.




 
(e)
Other Benefits. The Company will provide Ferris with other employment benefits
that the Company provides to its full-time executive employees.



6.           Termination of Agreement.


 
(a)
Death or Disability.  This Agreement will automatically terminate upon the death
of Ferris or upon Ferris’s becoming disabled to the extent that he cannot
perform the essential functions of his position as determined in good faith by a
physician reasonably acceptable to the Company.  If Ferris’ employment is
terminated under this paragraph 6(a), the Company will pay to Ferris (or his
estate) the full amount of his compensation through the date of termination.



 
(b)
Voluntary Termination by Ferris.  Ferris may voluntarily terminate his
employment by providing the Company with thirty (30) days prior written
notice.  Upon receipt of said notice, the Company may, in its sole discretion,
relieve Ferris of his duties, but shall pay Ferris’ salary for the remaining
portion of the notice period.

 
 
 
Employment Agreement
2

 
 

--------------------------------------------------------------------------------

 

 
 
(c)
Voluntary Termination by Company. The Company may terminate this Agreement by
giving Ferris at least thirty (30) days written notice of termination. Upon
giving such notice the parties shall meet and in good faith confer regarding
Ferris’s work responsibilities during the notice period.  During the notice
period Ferris agrees to use his best efforts to continue his work for the
Company and the Company agrees to continue compensating Ferris until his
termination date with his same pay and benefits as before the notice was given.



 
(d)
For Cause.  The Company may terminate this Agreement without any prior written
notice to Ferris if the termination is "for cause."  For purposes of this
Agreement, "for cause" shall be defined as the willful and continued failure by
Ferris to perform his duties, conviction of a felony, or any other material
conduct that is contrary to the best interests of the Company or adversely
affects the reputation of the Company.  In the event that this Agreement is
terminated pursuant to this paragraph, the Company shall pay to Ferris only that
compensation which is due to him through the date of his termination.




 
(e)
At End of Term. Either party may terminate this Agreement by giving the other
party at least thirty (30) days written notice of termination prior to the end
of the initial Term or any one-year renewal thereof.



 
(f)
Payment upon Termination.  If Ferris’ employment is terminated for any reason,
the Company shall continue to pay his salary and other benefits through the date
of his termination.  If Ferris’s employment is terminated for reasons other than
"for cause" as defined in paragraph 6(d), or by Ferris’ voluntary resignation,
the Company shall deliver to Ferris the full amount of Common Stock  to which he
entitled pursuant to Section 5(c), according to the vesting schedule set forth
therein. If Ferris’ employment is terminated “for cause”, or if Ferris
voluntarily resigns, then he shall not be entitled to receive any shares of
Common Stock which have not yet vested pursuant to Section 5(c).



7.           Choice of Law.  The parties agree that this Agreement shall be
construed under the laws of the State of Nevada.


8.           Severability.  If any provision of this Agreement is declared or
found to be illegal, unenforceable, or void, in whole or in part, then both
parties will be relieved of all obligations arising under such provision, but
only to the extent it is illegal, unenforceable, or void.  The parties intend
that this Agreement will be deemed amended by modifying any such illegal,
unenforceable, or void provision to the extent necessary to make it legal and
enforceable while preserving its intent, or if such is not possible, by
substituting therefor another provision that is legal and enforceable and
achieves the same objectives.  Notwithstanding the foregoing, if the remainder
of this Agreement will not be affected by such declaration or finding and is
capable of substantial performance, then each provision not so affected will be
enforced to the extent permitted by law.
 
 
 
Employment Agreement
3

 
 

--------------------------------------------------------------------------------

 

 
9.           Waiver.  No delay or omission by either party to this Agreement to
exercise any right or power under this Agreement will impair such right or power
or be construed as a waiver thereof.  A waiver by either of the parties to this
Agreement of any of the covenants to be performed by the other or any breach
thereof will not be construed to be a waiver of any succeeding breach thereof or
of any other covenant contained in this Agreement.  All remedies provided for in
this Agreement will be cumulative and in addition to and not in lieu of any
other remedies available to either party at law, in equity or otherwise.


10.         Notices.  Any notices, consents, demands, requests, approvals and
other communications to be given under this Agreement by either party to the
other shall be deemed to have been duly given when given in writing and
personally delivered, or upon receipt if sent by mail (registered or certified)
or by a recognized "next-day delivery service" to the address set forth below a
party's signature.


11.         Entire Agreement.  This Agreement represents the entire agreement
relating to employment between the Company and Ferris.  No prior or subsequent
promises, representation, or understandings relative to any terms or conditions
of employment are to be considered as part of this Agreement or as binding
unless expressed in writing signed by the parties.


12.         Amendment.  This Agreement may be amended only in a writing signed
by both parties.


13.         Acknowledgment.  By signing below, the parties certify and represent
that they have carefully read and considered the foregoing Agreement and fully
understand all provisions of this Agreement and understand the consequences of
signing this Agreement, and have signed this Agreement voluntarily and without
coercion, undue influence, threats, or intimidations of any kind or type
whatsoever.


(Signature Page Follows)
 
 
 
 
 
Employment Agreement
4

 
 

--------------------------------------------------------------------------------

 

 
 
         
COMPANY:
 
FERRIS:
                         
By:
Lone Star Gold, Inc.
 
/s/ Dan Ferris
             
Name:
/s/ Dan Ferris
                   
Title:
President
                   
Address:
6565 Americas Parkway NE
 
Address:
6565 Americas Parkway NE
   
Suite 200
 
 
Suite 200
   
Albuquerque, New Mexico 87110
 
 
Albuquerque, New Mexico 87110
                         
Date:
July 12, 2011
 
Date:
July 12, 2011
 











 
 
 
 
Employment Agreement
5

 
 

--------------------------------------------------------------------------------

 